ORDER WITHDRAWING PUBLICATION
PER CURIAM.
The opinion of this Court [filed February 13, 1978, 567 S.W.2d 474], published in the August 8,1978 Advance Sheet of West Publishing Company, is hereby withdrawn from publication by virtue of the following Order of the Supreme Court of Tennessee filed in that Court on May 30, 1978:
IN THE SUPREME COURT OF TENNESSEE AT JACKSON
EARL GENE HESS, SR., X
Petitioner, X
X
V. )( Shelby Law
)(
BETTY ROSE HESS, X
Respondent. X
ORDER
Upon consideration of the petition for certiorari and reply thereto, briefs of counsel and the entire record, the Court is of the opinion that the petition for certiorari should be and the same is hereby denied.
Denial of the petition does not indicate approval by this Court of the conclusion of the Court of Appeals that the defendant’s appeal from the divorce decree entered on March 22, 1977, was untimely filed. In our opinion, that decree did not become final and appealable until the final decree was entered on August 12, 1977. Saunders v. Metropolitan Government of Nashville and Davidson County, 214 Tenn. 703, 383 S.W.2d 28 (1964).
Costs are adjudged against the Petitioner.
PER CURIAM